Citation Nr: 1523509	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial compensable disability evaluation for gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The appellant had active service from August 1989 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Indianapolis, Indiana. 

The appellant was afforded an August 2010 hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript has been associated with the record.  The Board remanded these issues in a September 2011 decision for additional development.  They return now for appellate consideration.

The RO last addressed the issues on appeal in a June 2012 supplemental statement of the case.  Additional evidence has been associated with the claims file since that time.  On review, the Board notes that this evidence, comprised of lay statements, VA treatment records, and a VA examination report, concern other claims for benefits and are either not relevant or duplicative of evidence considered by the RO in June 2012.  Remand for initial RO consideration is not warranted.  38 C.F.R. § 20.1304(c) (2014).  


FINDINGS OF FACT

1.  Migraine headaches are not shown as such during service.

2.  Migraine headaches have not been productive of symptoms continuously since service.

3.  Migraine headaches are not shown as such within one year of the appellant's separation from service, nor have they been productive of symptoms continuously beginning within one year of service separation.

4.  The appellant's current migraine headache disability is not related to an in-service event, injury, or disease.
5.  The appellant's service-connected gastritis has been manifested by pyrosis, but not regurgitation, dysphagia, vomiting, melena, substernal, arm, or shoulder pain, or any impairment of health throughout the period on appeal. 

6.  The appellant's gastritis has not been productive of a disability picture exhibiting other related factors such as those provided by the regulation as "governing norms," including "marked interference with employment" and "frequent periods of hospitalization."


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for an initial compensable rating for gastritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.114, Diagnostic Code (DC) 7399-7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims for service connection and a compensable initial rating.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326, 3.327 (2014).

Both issues on appeal arise from service connection claims filed in December 2008.  A January 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of both claims in March 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

During the August 2010 Board hearing, to assist the appellant, the undersigned asked questions to help direct the appellant's testimony, and specifically advised the appellant regarding medical and lay evidence was needed to substantiate her claims.  These actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The appellant's service and VA treatment records are in the file.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The appellant was afforded an October 2011 medical examination to obtain an opinion as to whether her migraine headaches are the result of an in-service injury and complaints of headaches during service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The appellant underwent an appropriate VA examination in February 2009 and October 2011 to evaluate the severity of her gastritis.  The appellant has not reported receiving any recent treatment specifically for this condition (other than at VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since she was last examined.  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The February 2009 and October 2011 VA examination reports are thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

The Board is obligated by law to ensure that the agency of original jurisdiction complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded these issues in September 2011.  The Board instructed that the Appeals Management Center (AMC) contact the VA medical facilities in Bettendorf and Iowa City, Iowa to obtain any of the appellant's VA treatment records since 1994.  The AMC did make that request and the Iowa City VA Medical Center, which is the parent facility for the Bettendorf VA Outpatient Clinic, responded with records dated in 1999.  The Board also instructed that the appellant be provided with VA examinations for both the migraine headaches and gastritis appeals.  This examination was provided in October 2011 and was adequate, as discussed above.  The Board finds that the AMC complied substantially with September 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that she developed migraine headaches during active service following a head injury when she was struck with a football.  For the following reasons, the Board finds that the appellant's migraine headaches may not be presumed related to service and are not directly related to service.  The Board concludes that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be established on presumptive or direct bases.   The Board addresses presumptive service connection before turning to direct service connection.  

a. Presumptive Service Connection

Other organic diseases of the nervous system, which may include migraine headaches, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Id., at 1338.  

Chronicity During Service

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  

The Board finds that the appellant's migraine headaches were not shown as such during service.  Initially, the Board notes that there is no contemporaneous record of a medical diagnosis of migraine headaches and the appellant has not reported receiving a contemporaneous medical diagnosis of migraine headaches.  A June 1992 in-service treatment record noted a complaint of headaches, which was ultimately attributed to a viral syndrome.  

Second, the Board finds that migraine headaches are not within the appellant's lay competency to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record before the Board indicates that headaches may be symptoms of more than one disorder.  As mentioned, the June 1992 treatment record indicated that the appellant had headaches due to a viral syndrome.  In 2004, the appellant was diagnosed with migraine headaches as a distinct disorder.  Thus, the question of whether the appellant, as a layperson, may adequately diagnose migraine headaches is significant.  As described in her May 2010 substantive appeal, the appellant indicated that she was experiencing symptoms during service but assumed they were from stress.  She stated, "I wasn't exposed to migraine symptoms [before service;] therefore, how would [I] know what [I] was experiencing[?]"  Based on her statement, the appellant could not identify migraine headaches on her own.  In a July 2012 statement, the appellant again stated that she did not know was a migraine headache was during service or for years afterward.  The record reflects that migraine headaches were ultimately diagnosed by a doctor in 2004, a decade after her separation from service.  The Board finds that the appellant is not competent to independently diagnose migraine headaches because she has stated that she could not identify migraine headaches during service.  Thus, her lay statements cannot support a finding of chronicity.

The appellant's sister, S.D., submitted an August 2010 statement in support of the appellant's claim.  In the statement, S.D. indicates that she remembered the appellant complaining of migraine headaches since May 1991.  She also indicated that the appellant had had trouble with migraines for eighteen years, which had been stressful to the appellant and the entire family.  These statements suffer from the same insufficiency as the appellant's: there is no basis for the S.D. to distinguish between the different types of headaches and know that the appellant had migraine-type headaches during service.  Again, these lay statements cannot support a finding of chronicity.  

In light of the foregoing, the Board finds that the migraine headaches were not shown to be chronic during service.  Service connection for migraine headaches is not warranted on the basis of "chronicity."  See 38 C.F.R. § 3.303(b).  


Continuity of Symptomatology Since Service

If a condition is not shown to be chronic during service, then a showing of "continuity of symptoms" after service is generally required for service connection.  38 C.F.R. § 3.303(b).

The Board finds that the preponderance of the evidence shows that the appellant's migraine headaches have not been continuously symptomatic since her August 1994 separation from service.  

The evidence tending to support continuity of symptomatology since service consists of lay statements from both the appellant and her sister.  

The appellant's statements and testimony in support of her appeal contain varying, but uniformly within service, dates on which her migraine headaches began.  In her December 2008 claim, the appellant reported that the headaches began on June 2, 1992.  In her June 2009 notice of disagreement, the appellant clarified that prior to and after June 2, 1992, she was experiencing migraine headaches.  The appellant indicated that the June 1992 incident referred to getting hit in the eye with a football, for which the appellant sought treatment.  The appellant listed several supposed symptoms of headaches before and after the incident including stress, hormonal changes, physical factors, and changes in sleep patterns.  In her May 2010 substantive appeal, the appellant stated that the football incident seemed to increase the intensity of the migraine symptoms.  

In her August 2010 testimony, the appellant described headaches, nausea, and having "squiggly lines" in her vision during periods of stress or after consuming a caffeinated drink during service.  Transcript (Tr.) at 8-9.  The appellant testified that she did not seek medical care for the problem during service.  Id. at 11.  She also testified that she would go months between these episodes.  Id. at 13.  She reported seeking treatment for headaches in 1994, which the Board takes to mean after separation.  Id. at 14.  The appellant reported that she reported her history of headaches since service when seeking treatment through VA in 2001 or 2002, although she did not remember her doctor linking the headaches to service.  Id. at 17-18.  The appellant also submitted a July 2012 statement, which was substantially similar in content to her testimony.   

As discussed above, the appellant's sister, S.D., submitted an August 2010 statement in support of the appellant's claim.  In the statement, S.D. indicates that she remembered the appellant complaining of migraine headaches since May 1991.  She also indicated that the appellant had had trouble with migraines for eighteen years, which had been stressful to the appellant and the entire family.  

The medical evidence contains several pieces of evidence that tend to show that the migraine headaches were not continuously symptomatic since service.  

The appellant's service treatment records are not in accordance with her statements.  A June 1992 in-service treatment record noted a complaint of headaches, which was ultimately attributed to a viral syndrome.  An August 1993 treatment record indicates that the appellant was seen four days after getting hit in the right eye with the tip of a football.  Additionally, the appellant underwent a June 1994 separation from service physical examination.  In her report of medical history, the appellant indicated that she did not have frequent or severe headaches at that time.  On clinical examination, the appellant's neurological system was normal.  

Second, the appellant's 1999 VA treatment records tend to show that she did not have ongoing headaches at that time.  Her records show that she established care with an office visit at the Iowa City VA Medical Center in January 1999 and underwent an initial work-up in March 1999 at the VA Quad Cities Outpatient Clinic in Bettendorf, Iowa.  At the initial work-up, the appellant was asked about her current complaints and her responses were recorded in the ROS (Review of Systems).  She specifically denied headaches at that time, although she did report several other ongoing problems.  

The Board accords the August 1994 and March 1999 reports of medical history from the appellant high probative value for multiple reasons.  First, they were made in connection with medical evaluations, which statements tend to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")); see FED. R. EVID. 803 (4) (generally finding reliable statements for the purposes of medical diagnosis or treatment).  Second, they were made prior to her claim for service connection and thus before she had a financial incentive to attribute her migraine headaches to service.  Third, these 1994 and 1999 statements are much closer in time to the events in question.  The lay statements offered by the appellant and her sister after more than a decade elapsed from the appellant's separation from service.  Even without intent to deceive, the length of time which elapses from an event to its report reduces the reliability of the report due to the fallibility of human memory.  See generally Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Fourth, and importantly, the appellant contended that she did not know what migraine headaches were during service, but, as a lay person, she would have known what a headache was.  Despite specific questioning at the 1994 separation from service physical examination and when establishing care with VA in 1999, the appellant did not report headaches.  These questions, both at separation and intake, are general and intended to discover problems just like the appellant's, a lay person who did not realize that an ongoing disorder was present.  In light of the foregoing, the Board finds that the appellant's contemporaneous statements in 1994 and 1999 along with the normal clinical evaluation at separation are entitled to greater probative value than the appellant and her sister's lay reports of continuity of symptomatology.  As a result, the Board finds that the preponderance of the evidence does not show that the appellant's migraine headaches were productive of symptoms continuously since service separation.  

The Board concludes that service connection based on continuity of symptomatology since service separation is not warranted.  See 38 C.F.R. § 3.303(b).  The remaining form of presumptive service connection is based on manifestations occurring within one year of service separation.  See 38 C.F.R. § 3.307(a).  


Manifestations within One Year of Service Separation

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as other organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  To merit a compensable rating, migraines require characteristic prostrating attacks averaging at least one in two months over the last several months.  38 C.F.R. § 4.124a, DC 8100 (2014).  

The preponderance of the evidence establishes that migraine headaches are not shown as such within one year of the appellant's separation from service, nor have they been productive of symptoms continuously beginning within one year of service separation and were not productive of characteristic prostrating attacks.  As discussed above, there are no medical diagnoses or findings of migraine headaches until 2004, and the lay evidence is not competent to establish a diagnosis within one year of the appellant's August 1994 separation from service.  Moreover, the evidence of continuous symptomatology within one year of service separation is comprised of the lay evidence that the Board rejected for both competency and credibility reasons above.  As to the severity of the attacks, the appellant's statements and testimony in support of her appeal do not reference prostrating attacks.  Instead, her June 2009 notice of disagreement, May 2010 substantive appeal, August 2010 testimony, and July 2012 statement in support of her appeal discuss blurred vision, severe headache and nausea, but do not describe a severity of symptoms requiring her to, for example, rest away from light and sound during a migraine.  As the evidence does not show prostrating attacks within one year of separation, the Board finds that, even if migraine headaches became manifest during that time, service connection on a presumptive bases would not be warranted.  The Board concludes that service connection is not warranted based on the post-service presumption for chronic diseases.  See 38 U.S.C.A. § 1112, 1113; see also 38 C.F.R. § 3.307(a).  

As such, the Board concludes that service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  The Board turns now to consider direct service connection.  See Walker, 708 F.3d at 1340.  

b. Direct Service Connection

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Initially, the Board finds that the appellant has a current diagnosis of migraine headaches as shown by her VA treatment records.  Moreover, her service treatment records demonstrate that she did complain of headaches.  Specifically, a June 1992 in-service treatment record reflects that the appellant was seen with complaints of headache pain in the forehead and the back of the head.  The remaining question in this matter is whether the migraine headaches may be presumptively or directly related to service.  Shedden, 381 F.3d at 1167.  

The Board finds first that the appellant is not competent to relate her current migraine headaches to service.  Although a lay person is certainly competent to report recurrent headaches, the Board considers the question of whether these recurrent headaches comprise a single chronic disorder to be beyond the appellant's competency for the same reason that the Board found the appellant not competent to diagnose any in-service headache as a migraine: the appellant has reported not knowing what a migraine was until told by a medical professional.  The Board does not see any reason to find that establishing the etiology of the disorder of which the appellant was unaware is that much further beyond the realm of her capacity as a lay person. 

The medical evidence is against a relationship between the current disability and service.  The appellant's service treatment records do not mention migraine headaches.  Moreover, an August 1993 note indicates that the appellant reported right eye light sensitivity and pain when moving the eye.  She reported having been hit in the eye by the tip of a football.  On direct examination she was not found to have a migraine.  As discussed, the appellant's report of medical history at her separation from service physical examination also does not mention headaches or migraines.  

Moreover, the October 2011 VA examination report contains an opinion that, contrary to the appellant's statements and testimony, the football injury was associated with an eye injury, not a head injury, which made a correlation with the onset of migraines unlikely.  The Board takes this to mean that the sort of injury which the appellant had during service is not the sort which would have any effect on migraine headaches.  On the whole, the examiner concluded that the migraine headaches were not at least as likely as not related to service based on the medical evidence of record.  Given the Board's findings regarding the competency and credibility of the lay evidence above, the Board considers the reliance on medical evidence appropriate.  The Board gives this opinion considerable probative weight.

The preponderance of the evidence demonstrates that the appellant's current migraine headaches are not related to an in-service event, injury, or disease.  The lay evidence is not competent on this point.  The medical evidence is competent, credible and against a relationship between the current disability and service.  As a result, the Board concludes that service connection is not warranted on a direct basis.  See Shedden, 381 F.3d at 1167.  

As such, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for migraine headaches.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III. Disability Ratings

The appellant contends that she is entitled to an initial compensable rating for her gastritis.  For the reasons that follow, the Board concludes that an initial compensable rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.  

The appellant's gastritis is not specifically listed in the ratings schedule.  See 38 C.F.R. Part 4.  There is a similar disability, chronic hypertrophic or atrophic gastritis; however, as will be discussed this disorder is distinct from the disability which has been found to be service connected.  See 38 C.F.R. § 4.114, DC 7307.  As a result, the RO "built up" an analogous rating under DC 7399-7346.  See 38 C.F.R. § 4.20 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

For reference, the Board must set forth the relevant medical history, diagnosis and demonstrated symptomatology.  At a February 2009 consult examination conducted prior to the grant of service connection, the appellant reported symptoms that occurred mostly after eating and including bloating, nausea, abdominal pain, and occasional heartburn.  The appellant's treatment records show a current diagnosis of gastroesophageal reflux disease (GERD) as well.  As described at the October 2011 VA examination, the appellant has described symptoms of nausea (which was typically associated with her headaches), diarrhea, and gas.  

First, the Board concludes that DC 7307, for hypertrophic or atrophic gastritis, is not the most closely analogous diagnostic code in this case.  The Board remanded this issue in 2011 in part for a VA examination that addressed the criteria of DC 7307.  These criteria require specific findings via gastroscope which are particular to hypertrophy of the stomach including nodular lesions, eroded or ulcerated areas, and hemorrhages.  38 C.F.R. § 4.114.  At the October 2011 VA examination, the examiner indicated that the appellant did not have hypertrophic (including atrophic) gastritis.  The Board finds that the tailored set of diagnostic criteria under DC 7307 are not analogous because the criteria, in essence, require physical findings tantamount to a diagnosis of hypertrophic gastritis.  Because the appellant does not have hypertrophic gastritis, application of these criteria would be futile.  The Board turns to consider other, potentially applicable diagnostic codes.

DC 7301 rates adhesions of the peritoneum.  38 C.F.R. § 4.114.  DC 7310, for residuals of stomach injury, is rated using the criteria of DC 7301.  Id.  DC 7301 rates peritoneal adhesions based on actual partial obstructions, disturbance of motility, reflex disturbances and presence of pain.  Id., DC 7301 at Note.  Of these, the relevant medical history does not show obstructions or motility or reflex disturbances.  Thus, DC 7301 is not for application.

There are several diagnostic codes which are anatomically proximate to the service-connected disability.  DCs 7304, 7305, and 7306 address ulcers of various locations of the stomach.  See 38 C.F.R. § 4.114.  These diagnostic codes are based on mild to severe impairment, with specific reference to symptoms such as pain, vomiting, melena, hematemesis, manifestations of anemia, and weight loss.  Similarly, DC 7346 rates hiatal hernias.  The DC 7346 diagnostic criteria include the same criteria as 7304, 7305, and 7306, but also includes dysphagia and substernal, arm, and shoulder pain.  Given the appellant's complaints of heartburn, or substernal pain, the Board finds that DC 7346 is more analogous to the service-connected disability than DCs 7304, 7305, and 7306 based on the relevant medical history.  See Butts, 5 Vet. App. at 538.  

Under DC 7346, a 10 percent evaluation is assigned if there are two or more of the following symptoms associated with persistently recurrent epigastric distress: dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.  38 C.F.R. § 4.114.  A 30 percent rating requires all of the above and that the disability be productive of considerable impairment of health.  Id.  A 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

The appellant's written lay statements in support of her claim are too vague to support an increased initial rating.  In her June 2009 notice of disagreement and May 2010 Form 9, the appellant asserted without explanation that she had the "discomfort and complications" or "symptoms" for a 30 percent evaluation.  A July 2012 statement argues that her symptoms are attributable to her service-connected disability and not to her bariatric surgery.  The Board cannot rely on these statements to adjudicate the initial disability rating.

At the August 2010 Board hearing, the appellant testified that she had acid reflux occasionally.  Hearing Transcript (Tr.) at 3.  She reported that, when she ate certain foods, she had bloating, gas, and pain.  She identified dairy, fried foods, and certain vegetables as causing the symptoms.  Id. at 4.  She reported pain brought on mostly by foods she ate, but could not recall having shoulder or arm pain.  Id. at 5-6.  She reported that she would have two to three flare-ups per month.  Id. at 6-7.  The appellant also did not remember ever having been diagnosed with anemia or ulcers.  Id. at 5-6.  

The February 2009 consultation examination report the appellant reported that her symptoms occurred mostly after eating and included bloating, nausea, abdominal pain, and occasional heartburn.  The appellant reported using over the counter medications to alleviate her symptoms.  The examiner stated that the effect of the condition on the appellant's usual occupation and daily activity was mild.  

The appellant's VA treatment records are similar.  The appellant received a prescription medication in April 2004 for her gastritis/GERD.  She was seen again for gastritis/GERD in January 2005.  At that time, she reported pain alleviated by eating which occasionally extended to her back.  Her ongoing VA treatment records do not show complaints or treatment for dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.  The records also do not show any impairment in the appellant's health as a result of gastritis or GERD.  The appellant was noted to have anemia in November 2011; however, this was unaccompanied by vomiting, material weight loss, or hematemesis or melena.  

The appellant was evaluated at an October 2011 VA examination.  At the time, the appellant reported pain, which the examiner indicated was localized to the lower mid abdomen, and which tended to improve with passing gas or a bowel movement.  The appellant also reported being lactose intolerant and prone to diarrhea.  The appellant reported some heartburn symptoms which had not been a significant issue for her lately.  She reported reflux every two to three months.  The examiner indicated that the appellant had recurring episodes of symptoms that were not severe three times a year, abdominal pain less than monthly, periodic, and relieved by standard ulcer therapy, and transient nausea four or more times a year.  The examiner indicated that the appellant's bariatric surgery would make her more prone to irritability and gassiness.  The examiner indicated that the appellant's symptoms were mild, transient, and easily explained by her baseline gastrointestinal irritability, morbid obesity, lactose intolerance, and being status post bariatric surgery.  The examiner indicated that the appellant's symptoms appeared to be well within the normal range of expected symptoms for someone status post bariatric surgery.  

The preponderance of the evidence establishes that at least two symptoms of dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain have not been associated with persistently recurrent epigastric distress.  The appellant has reported recurring heart burn, nausea, and abdominal pain.  Heartburn is comparable to pyrosis.  Dorland's Illustrated Medical Dictionary 1587 (31st ed. 2007).  However, dysphagia is defined as "difficulty in swallowing."  Dorland's Illustrated Medical Dictionary at 587.  Although she has reported the sensation of nausea, she has not reported regurgitation.  Abdominal pain is not in the anatomical region of the sternum, arm, or shoulder.  Thus, the appellant has only one of the symptoms which must be associated with persistently recurrent epigastric distress in order to warrant a compensable rating.  Moreover, there is no indication that the gastritis has been productive of any sort of impairment of health.  The appellant's VA treatment records and examination reports indicate good overall health.  Although the appellant contends that a 30 percent rating is warranted, she has not described considerable impairment of health in any statement or in her testimony before the undersigned.  Finally, a 60 percent is not warranted because the appellant's anemia was unaccompanied by vomiting, material weight loss, or hematemesis or melena.  As a result, the criteria for an initial compensable rating have not been met.  See 38 C.F.R. § 4.114, DC 7399-7346.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  As discussed above, each individual evaluation does not rise to the level of meriting a compensable rating.  Accordingly, the Board concludes that the criteria for a compensable rating have not been met for any portion of the appeal period.  Accordingly, staged ratings are inapplicable.  See id.  
The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  If the schedular evaluations are not adequate, the Board must determine whether the appellant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  

The schedular evaluation using DC 7346 for the appellant's gastritis does not explicitly anticipate appellant's statements regarding diarrhea or nausea.  However, the Board finds that the appellant's gastritis disability picture is not productive of either marked interference with employment or periods of hospitalization.  At the October 2011 VA examination, the appellant reported that she periodically had to run to the bathroom due to diarrhea or gas.  The examiner noted that the appellant might need rapid access to a bathroom and that the associated discomfort might decrease concentration.  The appellant testified to flare-ups as occurring two to three times per month.  Even considering the testimony regarding frequency, the Board finds that this does not amount to "marked interference with employment."  The appellant has not reported missing work or leaving work early, requesting reasonable accommodations for the disability, or poor work performance due to the symptoms.  Additionally, the appellant does not argue and the evidence does not show that she has ever been hospitalized for her gastritis.  At most, she was hospitalized for a voluntary bariatric surgery, which is not a component of her service-connected disability.  Thus, the appellant's gastritis has not been productive of disability picture exhibiting other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  
Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the course of the present appeal, the appellant was employed from 2009 to 2014 with the Internal Revenue Service and has not alleged that her gastritis substantially impairs her ability to obtain or maintain substantially gainful employment.  Following certification of the appeal to the Board in July 2012, the appellant filed July and October 2014 claims for non-service-connected pension benefits, contending that bursitis, a hip injury, and leg pain prevented her from working.  As the appellant did not mention her gastritis or any other form of digestive disorder in claiming pension benefits, the Board finds that the 2014 claims do not raise the issue of TDIU based on gastritis explicitly or by inference.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Moreover, the evidence does not otherwise suggest that the gastritis disability has resulted in impairment in occupational functioning such that the appellant may be unable to obtain or retain substantially gainful employment.  Thus, the Board concludes that consideration of a TDIU is not warranted.  See Rice, 22 Vet. App. at 453-54.  

As such, the Board finds that the preponderance of the evidence is against the appellant's initial rating appeal.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for migraine headaches is denied.

Entitlement to an initial compensable disability evaluation for gastritis is denied.



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


